Citation Nr: 1725707	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status-post right anterior cruciate ligament (ACL) repair and related intraoperative repair of meniscal/ligamental structures in the right knee with mild osteoarthritis changes.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent for chronic right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from October 1983 to August 1985, April 1992 to July 1993, January 1996 to May 1996 and December 2004 to November 2006.  He also had extensive Air National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2010, a temporary evaluation of 100 percent was assigned, effective
November 2, 2009, based on partial right knee replacement surgery.  A 10 percent rating was continued from March 1, 2010.

In June 2012, the Veteran testified during a Board video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  Because the VLJ who held the hearing has since retired from the Board, in April 2016, the Veteran was offered the opportunity to testify at another Board hearing.  In a July 2016 letter, he was notified that his new hearing would take place at the RO in August 2016.  However, he failed to appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

The claims were remanded to the Agency of Original Jurisdiction (AOJ)/RO in September 2013 and May 2016 for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's status-post right ACL repair and related intraoperative repair of meniscal/ligamental structures in the right knee with mild osteoarthritis changes has been manifested by symptoms no greater than objective findings of pain, forward flexion no less than 91 degrees, extension no less than -7 degrees, not additionally limited following repetitive use, but without swelling, instability, locking pain or effusion into the joint.  

2.  Resolving reasonable doubt in favor of the Veteran, throughout the period on appeal, his status-post right ACL repair and related intraoperative repair of meniscal/ligamental structures in the right knee with mild osteoarthritis changes has been manifested by reports of mild instability.

3.  Throughout the period on appeal, the Veteran's lumbar degenerative disc disease has been manifested by symptoms no greater than objective findings of pain, forward flexion no less than 70 degrees with pain at 55 degrees, extension no less than 19 degrees with pain at 15, right lateral flexion no less than 19 degrees, left lateral flexion no less than 17 degrees, right lateral rotation no less than 25 degrees with pain, left lateral rotation no less than 25 degrees with pain, and a combined range of motion of 186 degrees.

4.  Throughout the period on appeal, the Veteran's chronic right ankle strain has been manifested by symptoms no greater than objective findings of pain, but without marked limitation of motion or involvement of two or more minor joint groups, with or without occasional incapacitating exacerbations.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for status-post right ACL repair and related intraoperative repair of meniscal/ligamental structures in the right knee with mild osteoarthritis changes have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).  

2.  Affording the Veteran the benefit of the doubt, the criteria for a separate disability rating of 10 percent, and no greater, for right knee instability were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§!3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258 (2016).

3.  The criteria for a disability rating in excess of 10 percent for lumbar degenerative disc disease have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for a disability rating in excess of 10 percent for chronic right ankle strain have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Entitlement to an initial rating in excess of 10 percent for status-post right ACL repair and related intraoperative repair of meniscal/ligamental
structures in the right knee with mild osteoarthritis changes.
and
Entitlement to an initial rating in excess of 10 percent for chronic right ankle strain.

The Veteran's right knee disability has been evaluated under DC 5261-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. 
§§ 4.20, 4.27.  

Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2016).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's chronic right ankle sprain has been evaluated under DC 5271, limited motion of the ankle.  Under this diagnostic code, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating; a 20 percent evaluation represents the maximum rating available under DC 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion, and from zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2016).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014);  
38 C.F.R. §§ 4.2, 4.6.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of history, the Veteran sustained a twisted right knee and a right ankle injury in February 2006 during active National Guard service when he stepped from his airplane and fell down the stairs several feet to the ground.  He complained of instability and said he could not "trust" the knee at all.  In May 2006, he was seen by a private orthopedist, who noted that he had full range of motion from zero to 140 degrees without joint effusion.  AP stability demonstrated a positive Lachman's test, pivot shift and anterior drawer.  Varus and Valgus stability was fine.  An MRI revealed an ACL tear of the medial and lateral menisci.  The same month, he underwent surgery for ACL reconstruction.  He later underwent extensive physical therapy for the knee.

In October 2006, the Veteran was seen by his orthopedic surgeon to have an evaluation of his right ankle.  He reported that he was still having pain along the posterior aspect of the right calcaneous (heel bone) but said he was not having difficulty ambulating.  He had full range of motion of the right ankle with tenderness over the retrocalcaneal bursa with some erythema and a palpable Haglund's deformity in the right heel bone.  Muscle strength was normal, sensation was grossly intact and there were palpable pedal pulses.  

During a November 2006 evaluation with his surgeon, the Veteran's range of motion of the right knee was -5 degrees extension to 115 degrees flexion.  His incisions were well-healed and he was stable to varus and valgus and had a stable anterior drawer.  However, it was noted that he continued to limp and have pain and was unable to run.  

During a November 2007 VA joints examination, the Veteran reported wearing a knee brace at all times and regular use of a cane.  He said the knee did not lock up, but there was intermittent swelling.  On physical examination, the right thigh was 1.5 inches smaller than the left thigh.  There was no gross instability, but a negative drawer sign with some tenderness on varus, but not valgus stressing.  Flexion was 91 degrees with pain and stiffness in equal proportion, without fatigability, weakness or incoordination.  Extension was -7 degrees.  Range of motion was not further limited after three repetitions and McMurray's sign was negative.  His gait was notable for a moderate right-sided limp and he was more comfortable using his cane for stability.  X-rays revealed postoperative and mild degenerative changes.  

The right ankle evaluation showed some mild tenderness on direct pressure over the inframalleolar area and the area of the right talus.  His ankles and feet were unremarkable.  Normal alignment of the calcaneus referable to the Achilles tendons were in evidence and there was a normal neurological evaluation throughout with physiologic reflexes in the lower extremities.  Although he had some blunting to the monofilament in a stocking type distribution to the right lower extremity below the knee, vibratory sensation was well-perceived bilaterally.  Dorsiflexion was to 6 degrees and plantar flexion was to 39 degrees with pain, especially medially below the right medial malleolus, with no fatigability, weakness or incoordination.  Range of motion was not further limited by five repetitions, which also showed no evidence of fatigue, weakness, incoordination or lack of endurance.  An x-ray revealed degenerative changes, but no acute fracture or dislocation.  Per the Veteran's report, there was no additional limitation of range of motion during flare-ups.  His gait was minimally antalgic on weight bearing on the right, but there is no swaying while walking without knee brace on the flat floor without acute distress.  Ankle joints were not swollen and there were no surgical scars.  The examiner opined that the Veteran's right ankle affected his ability to work as a commercial pilot flying approximately 10 flights per week, as bending and lifting and applying pressure to the brakes caused right ankle pain.  He further said that his ankle hurt when walking 20-30 minutes and he could not run.  

In April 2008, he was seen by a private internist for a right knee and ankle evaluation.  Right knee x-rays showed degenerative changes, no acute bony abnormality and postoperative changes from his ACL repair.  Right ankle x-rays revealed no fracture subluxation or other bone or joint abnormality.

In November 2009, the Veteran underwent a right unicompartmental (i.e., partial) knee replacement.  The operating report said that he had posterolateral instability of the knee and that when he flexed about 40-45 degrees, the knee "wanted to go out on him" in a bad valgus position and alignment.  It said his instability problems were mainly lateral.  The patellofemoral joint demonstrated mild to moderate changes, but the main problem was the lateral wear and loss and posterolateral instability of the right iliotibial band.

In February 2014, during a second VA joints examination, the Veteran reported having right knee stiffness and pain in the morning for about an hour and the knee was more wobbly with lateral instability.  He said he experienced pain with walking 20-30 minutes per day and continued to use a knee brace.  Forward flexion was to 120 degrees with pain at 100 degrees, and extension was to zero with pain.  There was no additional limitation of range of motion after repetitions and no pain on palpation.  Regarding his right knee stability, all tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He had a surgical scar measuring 12 centimeters that was not tender, painful or unstable and the total area was less than 39 sq. centimeters or 6 sq. inches and caused no limitation of range of motion.  There was no recurrent subluxation or lateral instability of the knee, no swelling or cystic mass and the area was not tender.  There was no genu varus or genu valgus, no discrepancy between the right and left leg lengths and no evidence of atrophy of the leg muscles, as the circumference at mid-calf level was 37 centimeters bilaterally.  He said he still regularly used a cane and a brace because the right knee sometimes felt wobbly, causing him to feel off balance and catch himself.  There was x-ray evidence of arthritis, but no x-ray evidence of patellar subluxation.  The examiner opined that his right ankle affected his ability to work in the same manner as it had during the 2007 examination.

Regarding his right ankle, the Veteran said it felt stiffer in the past two years and caused pain localized around the ankle joint near the heel at night and with weight-bearing.  He said the ankle was painful while actuating the airplane Rutter controls during takeoff and landing, while getting in and out of the cockpit and while walking.  However, he denied that pain, fatigue or weakness caused any additional change in his range of motion.  He reported flare-ups two to three times per week with more pain and stiffness for about an hour, but without additional limitation in movements due to pain, weakness, fatigability or incoordination.  Dorsiflexion was to 15 degrees with objective pain at 10 degrees, and plantar flexion was to 40 degrees with objective pain at 35 degrees.  There was no history of inflammatory arthritis.  Repetitive testing caused no change/limitation in range of motion in plantar flexion or dorsiflexion.  There was no localized tenderness or pain on palpation.  Muscle strength testing of the ankle was normal in both plantar flexion and dorsiflexion.  There was no instability, ankylosis, or swelling/signs of effusion.  Inversion was from zero to 30 degrees without objective evidence of pain and eversion was from zero to 10 degrees without objective evidence of pain, fatigue, weakness or incoordination.  There was also no evidence of fatigue, weakness, incoordination or lack of endurance after doing five repetitive movements and no additional limitation of motion during flare-ups by history.  The Veteran's gait was minimally antalgic on weight bearing on the right, but there is no swaying while walking without a knee brace on flat floors without acute distress.  Ankle joints were not swollen and there were no surgical scars.  X-rays revealed degenerative changes, but no acute fractures or dislocations.  The examiner said that his right ankle affected his ability to work in the same way it had in 2007.

May 2014 treatment reports show that he was seen for right Achilles tendinitis with pain for the past four weeks.  The pain was moderate to severe (8 out of 10) with daily burning aggravated by weight-bearing and walking his first steps of the morning.  The right ankle caused moderate swelling to the heel with mild erythema and tenderness.  Nonetheless, there was full range of motion of the right ankle.  

Based on the complete evidence of record, the Board finds that the criteria for an initial disability rating in excess of 10 percent for status-post right ACL repair and related intraoperative repair of meniscal/ligamental structures in the right knee with mild osteoarthritis changes have not been met at any time during the period on appeal under 38 C.F.R. § 4.71a DCs 5003, 5260 or 5261.  As noted above, under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion of the specific joint or joints involved.  Here, the Veteran's right knee limitation of flexion is noncompensable under DC 5260, as there was no probative evidence during the entirety of the period on appeal that he had limitation of flexion limited 30 degrees or less.  As his right knee extension was found to be normal throughout the entirety of the period on appeal, with no evidence of limitation of extension limited to 15 degrees or less, a compensable disability rating for limitation of extension under DC 5261 is also not warranted.  Moreover, because there is no x-ray evidence or involvement of 2 or more major joint groups or 2 or more minor joint groups with occasional incapacitating acerbations, the current disability rating of 10 percent for his right knee is the maximum disability rating applicable under these diagnostic codes.  

Further, despite the examiners' objective findings of right knee pain, "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).   Here, there was no evidence at any time during the period on appeal of any additional right knee symptoms that could constitute a functional loss, including no fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating. 

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis),  5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective evidence during the appeal period of ankylosis, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these diagnostic codes are applicable.  

Finally, the Board has considered whether the disability should be rated under Diagnostic Code 5055, pertaining to total knee replacements.  The Board finds, however, that the November 2009 partial right knee replacement does not warrant a rating under Code 5055 pursuant to Hudgens v. McDonald, 823  F.3d 630 (2016).  In Hudgens, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held Code 5055 may apply to partial knee replacements.  The case suggests whether or not Code 5055 applies to a partial replacement is a factual determination dependent on the specifics of an individual case.  Here, the nature and extent of the November 2009 procedure suggests that the surgery only involved one compartment of the knee.  The surgery and the surgical recovery were uncomplicated.  Given such, the Board finds a higher rating under Diagnostic Code 5055 is not appropriate in this instance. 

The Board concludes, however, that, throughout the entirety of the period on appeal, the criteria for a separate disability rating for right knee instability under DC 5257 were approximated.  

Under DC 5257, recurrent, subluxation or lateral instability of the knee, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, DC 5257.  

The treatment reports show that, in February 2006, immediately after his right knee injury, the Veteran complained that he could not "trust" his right knee stability.  The November 2009 operating report revealed that the surgeon noted that there was posterolateral instability of the knee and that when he flexed about 40-45 degrees, the knee "wanted to go out on him" in a bad valgus position and alignment.  Finally, during the February 2014 VA examination, although the examiner found no evidence of instability, the Veteran reported that his knee was laterally more wobbly.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that knee instability is a symptom that the Veteran, as a lay person, is competent to describe; moreover, there has been no evidence presented to cast doubt on his credibility.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, as his reports of right knee instability are entitled to some probative weigh and, affording him the benefit of the doubt, a separate 10 percent disability rating for mild right knee instability is warranted.  A greater disability rating for right knee instability is not warranted, however, as there was never any probative evidence of moderate instability, including no such description from the Veteran.  

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for the disability on appeal.  However, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Finally, the Board concludes that the probative and competent evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for chronic right ankle strain under 38 C.F.R. § 4.71a DC 5271 at any time during the appeal period.  Although he reported pain, as noted above, the criteria under diseases of the musculoskeletal system include symptoms such as pain, stiffness, aching, etc.  The VA examiners found no additional symptoms that could constitute a functional loss, including no evidence of ankylosis or instability.  Moreover, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.

There are no other applicable diagnostic codes that would warrant a higher rating. DC 5270 provides for a disability rating for ankylosis of the ankle, and DC 5272 provides for ankylosis of the subastragalar or talar joint.  However, as stated, the Veteran has never been shown to have ankylosis.  Moreover, although higher disability evaluations are available under DC 5273 for malunion of os calcis (calcaneus) or astragalus (talus), and DC 5274 for astragalectomy, neither of these conditions was diagnosed during the course of the appeal. 

 Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1):  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Veteran's lumbar degenerative disc disease is evaluated under 38 C.F.R. § 4.71a, DC 5237, lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The Veteran sustained injury to his back in the February 2006 incident where he fell down the stairs to the ground, hitting his lower back.  An MRI demonstrated L3-L5 disc herniation with nerve root compression and physical therapy was recommended.   A June 2006 physical therapy report showed that he had been diagnosed with a low back strain.  In an undated letter during service, a State Air Surgeon concluded that he had been unable to return to a near pre-injury level of fitness and recommended a Medical Evaluation Board to determine fitness for duty.  He separated from Air National Guard service in November 2006.  He did not undergo any surgical procedures to his lumbar spine during service.

Post-service treatment reports show that he first sought treatment for his lower back in April 2007, when an MRI showed moderate diffuse disc bulge at L3-L4.  During a visit with a private provider in May 2007, he reported back "soreness."  [Although the treatment notes indicate that the pain started four months earlier when he fell exiting an airplane, as noted above, this accident is documented in the service treatment records to have occurred in February 2006].  He said that the pain had increased, but stretching and physical therapy greatly helped his stiffness.  He denied any bowel or bladder problems.  Range of motion was within normal limits, he had good muscle strength in bilateral lower extremities, and deep tendon reflexes at the patellar and Achilles tendon were normal.  He was advised to continue physical therapy.

In November 2007, during his first VA examination, he reported central lumbar area pain sometimes in association with radicular type of pain to the right posterolateral gluteal and thigh area and proximal lateral right calf.  He denied having any surgery, aspiration or injection of epidural corticosteroids.  He said he wore a lumbar support, but had no physician-ordered periods of incapacitation in the past 12 months.  He reported flare-ups, which he treated with NSAIDS, heat, rest and a chiropractor.  He said this might happen four to five times per month.  He reported working as a part-time pilot with Southwest Airlines and said he was able to manage this, but had to get up and stretch sometimes when working at his desk.  On physical examination, the following measurements of the thoracolumbar spine were taken: 

* Flexion 78 degrees with pain at 54 degrees
* Extension 19 degrees with pain at 15 degrees.  
* Left lateral flexion of 17 degrees
* Right lateral flexion of 19 degrees
* Left lateral rotation of 26 degrees
* Right lateral rotation of 27 degrees
* Combined range of motion was 186 degrees 

In those planes of motion, pain and stiffness in equal proportions was followed by fatigability, but no weakness or incoordination and there was no additional limitation of range of motion following three repetitions.  He had palpable traspinous muscle spasms between the L3 and S1 bilaterally, especially on the right, but negative Waddell signs with right and left rotation.  Straight leg raises were productive of nondistributed pain on the right.  The Veterans gait was notable for a moderate right-sided limp and he was more comfortable using his cane.  He was unable to squat but he was able to heel-and-toe walk with some difficulty in terms of pain at the right knee.  X-rays revealed degenerative changes with reduced disc space between levels L4-L5.

In a June 2008 letter, the Veteran's private chiropractor, M.S., wrote that he had moderate muscle spasms and tightness in the bilateral lower lumbar paraspinal musculature and was diagnosed with lumbar radiculitis.  He also stated that his lower back pain usually did not radiate beyond the lower back.
An August 2012 MRI of the lumbar spine from a private provider showed that the Veteran reported a history of a lifting injury with low back pain radiating down the right leg.  The results showed multilevel degenerative changes, including moderate central spinal canal stenosis and severe right neural foraminal stenosis seen at L3-L4.  An undated letter from the Veteran's private chiropractor, received in November 2012, said that he had been treated on an as-needed basis over the past few years for frequent episodes of right lower back pain and periodic episodes of sciatic pain radiating down his right leg.  He also said that the problems with the Veteran's right knee resulted in changes to his gait, which most likely caused or contributed to frequent low back exacerbations.

During the Veteran's second VA examination in February 2014, he reported mild to moderate low back pain with prolonged sitting, with pain going into the right thigh about once per month, and he had been treated for sciatica in September 2012, when he was off work for six weeks.  He said that since then, this pain recurred about once a month for a day or two.  He denied incapacitating episodes or physician ordered best red or any other time off from work.  He also said that flare-ups caused by low back pain made it difficult to sit as a pilot, although he could stretch while seated and continue flying for another two to three hours without additional pain, fatigue, weakness, lack of endurance or incoordination of movements.  He said walking up to 20-30 minutes caused his back to stiffen.  Upon physical examination, range of motion was measured as follows: 

* Forward flexion to 70 degrees with objective pain at 55 degrees.
* Extension to 25 degrees with objective evidence of pain at 25 degrees.
* Right lateral flexion to 25 degrees with pain at 25 degrees
* Left lateral flexion to 25 degrees with pain at 25 degrees
* Right lateral rotation to 25 degrees with pain at 25 degrees
* Left lateral rotation to 25 degrees with pain at 25 degrees.
* The combined range of motion was 195 degrees.

After three repetitions, there was no additional limitation in range of motion.  There were also no findings of localized tenderness or pain on palpation, muscle spasms to thoracolumbar spine (with or without resulting abnormal gait or spinal contour), no guarding with or without resulting abnormal gait or spinal contour, and no muscle atrophy.  Muscle strength testing was within normal limits, knee and ankle reflexes, the sensory examination and straight leg raising test were normal.  There was also no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis and no other neurological abnormalities.  	There was no intervertebral disc syndrome or incapacitating episodes of thoracic spine.  The thoracolumbar spine was without deformity, scars, swelling or noticeable atrophy.  There was no tenderness on palpation of the spine and paraspinal areas and sacroiliac joints or over sciatic fossa.  X-rays revealed mild to moderate degenerative changes.  The examiner did not find that the Veteran's lumbar degenerative disc disease greatly impacted his ability to work.

There are no additional private or VA reports showing additional treatment for the Veteran's lumbar degenerative disc disease during the course of the appeal.

Based on the complete evidence of record, the Board finds that the criteria for an initial disability rating in excess of 10 percent for lumbar degenerative disc disease.  under 38 C.F.R. § 4.71a DC 5237 were not met at any time during the period on appeal.  As demonstrated by the VA examination reports, there has been no probative evidence during any portion of the appeal period showing that the Veteran's lumbar spine disorder has ever been manifested by forward flexion of the thoracolumbar spine limited to no more than 60 degrees; or combined range of motion of the thoracolumbar spine no greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, a higher, 20 percent disability rating is not warranted.  There has also been no probative evidence of ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less, to warrant a higher rating.  In addition, there was no probative evidence that the Veteran was ever diagnosed with intervertebral disc syndrome or had any related "incapacitating episodes" during the course of the appeal to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Moreover, as previously discussed, although he was objectively found to have low back pain, the criteria under the General Rating Formula for Diseases and Injuries of the Spine include symptoms such as pain, stiffness and aching.  Importantly, the pain did not cause any functional loss, and his guarding with local tenderness did not result in an abnormal gait or abnormal spinal contour.  Further, while his chiropractor wrote in November 2012 that the Veteran walked with an antalgic gait, he seem to opine that this was the result of his service-connected right knee disability.  Finally, while the February 2014 VA examiner observed that the Veteran demonstrated objective evidence of pain with all active ranges of motion, including during repetitive movements, there was no indication that the pain resulted in additional limitation of range of motion.  There were no objective findings during the appeal period of weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity or atrophy of disuse.

As noted above, however, the Board must also consider whether a separate rating is warranted for any associated neurologic abnormalities.  In this regard, the Board notes that although the Veteran reported that he had been treated over the past few years for period episodes of right leg sciatica and had been off work for six weeks in 2012, during the February 2014 examination, he reported that the radiculopathy had decreased so that it occurred only about once or twice per month.  Moreover, during the 2014 VA examination, the examiner found no evidence of any neurologic abnormalities associated with the Veteran's lumbar degenerative disc disease, including no radicular pain or any other signs or symptoms due to radiculopathy.  Accordingly, a separate rating for right leg radiculopathy is not warranted.

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected lumbar degenerative disc disease that would render the schedular criteria inadequate.  As discussed above, pain and stiffness are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected lumbar degenerative disc disease that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for status-post right ACL repair and related intraoperative repair of meniscal/ligamental structures in the right knee with mild osteoarthritis changes is denied.

Entitlement to an initial disability rating in excess of 10 percent for chronic right ankle strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for lumbar degenerative disc disease is denied.

A separate disability rating of 10 percent, and no greater, for right knee instability is granted.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


